DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claim 9 is amended. 

Status of Previous Rejections
	The previous rejection of claims 1-5, 9-13 and 16-18 under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2006/0197542) is withdrawn in view of the Applicant’s arguments. Specifically, the reference to Tanaka (‘542) does not appear to envision alloys having more than two components since all of the examples present binary alloys and the claims present ternary or higher alloys. As such, Applicant’s argument that Tanaka (‘542) teaches a different scope than that set forth in the claims is persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,858,722. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to instant claims 1, 3, 9, 13 and 16, claim 1 of U.S. Patent No. 10,858,722 discloses a platinum and nickel-based ternary or higher alloy comprising:
a) platinum at about 65 to about 80 wt.% of the alloy; 

c) a ternary or higher addition totaling about 2 to about 8 wt.% of the alloy wherein the ternary or higher addition comprises one or more of Ir, Pd, Rh, Ru, Nb, Mo, Re, W, Ta or any combination thereof. The instant claim 1 differs from claim 1 of U.S. Patent No. 10,858,722 since it recites “wherein the alloy is free of Co”. However, claim 1 of U.S. Patent No. 10,858,722 does not require the presence of cobalt and therefore reads on the claim. Claim 1 of U.S. Patent No. 10,858,722 also recites is at least one of: annealed to a straightness of better than about 0.030 in. curvature per linear inch of length of wire and maintains an ultimate tensile strength of about 240 ksi or greater; or age hardened. However, instant claim 1 is broader than this since no further steps are required. 
In regard to instant claims 2, 4 and 10-12, claim 4 of U.S. Patent No. 10,858,722 discloses wherein the platinum is present at about 68 to 73 weight percent.
	In regard to instant claim 5, claim 5 of U.S. Patent No. 10,858,722 discloses wherein the alloy is substantially free of Ti, V, Cr, Mn, Fe, Co, Cu and/or Zn.
	In regard to instant claims 6 and 14, claim 1 of U.S. Patent No. 10,858,722 discloses wherein the alloy would be age hardened. 
	In regard to instant claim 7, claim 1 of U.S. Patent No. 10,858,722 discloses wherein there is at least one of: annealed to a straightness of better than about 0.030 in. curvature per linear inch of length of wire and maintains an ultimate tensile strength of about 240 ksi or greater; or age hardened.
In regard to instant claim 8, claim 11 of U.S. Patent No. 10,858,722 discloses a platinum and nickel-based ternary or higher alloy comprising:
a) platinum at about 65 to about 80 wt.% of the alloy; 
b) nickel at about 18 to about 27 wt.% of the alloy; and 

	In regard to instant claim 17, claim 1 of U.S. Patent No. 10,858,722 discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to instant claim 18, claim 1 of U.S. Patent No. 10,858,722 discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I.
In regard to instant claim 19, claims 1 and 15 of U.S. Patent No. 10,858,722 discloses wherein the alloy would be age hardened. 
In regard to instant claim 20, claim 15 of U.S. Patent No. 10,858,722 discloses wherein the alloy is annealed to a straightness of better than about 0.030 in curvature per linear inch of length of wire and maintains an ultimate tensile strength of about 240 ksi or greater. 

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 
Applicant primarily argues that the filing of a terminal disclaimer is premature as the instant application are not yet finalized. 
In response, the filing of a terminal disclaimer is necessary at this point to overcome the double patenting rejection over U.S. Patent No. 10,858,722 unless Applicant intends to further amend the independent claims. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Roy King can be reached on 571-272-1244. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759